Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for preventing the data signal pad from contacting a power contact in a host during insertion and removal of the memory card” in claim 19.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Wallash (US 20200413531).
With regard claim 1, Wallash discloses A memory card (abstract; fig 1-14) comprising: a top surface; and a bottom surface opposite the top surface (at least fig 4-7, the top/bottom surfaces on both sides), wherein the bottom surface comprises a plurality of pads arranged in a first and a second row (at least fig 7) , wherein: the first row of pads is located at a front of the memory card and comprises at least one power pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]); and the second row of pads is located rearward of the first row of pads and comprises at least one data signal pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]), wherein by being located rearward of the first row of pads, the at least one data signal pad will not contact a power contact in a host during insertion and removal of the memory card (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). 
With regard claim 3, Wallash discloses the plurality of pads further comprises a third row of pads located rearward of the second row of pads (at least fig 7).
With regard claim 4, Wallash discloses the plurality of pads comprises a card insertion/removal detection pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). Examiner’s note: Examiner consider the pad can be read successfully.
With regard claim 5, Wallash discloses the card insertion/removal detection pad is located on the bottom surface (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]) such that a card insertion/removal detection contact in the host will not contact a data signal, power, or ground pad of the memory card during insertion and removal of the memory card. Examiner’s note: Examiner consider the pad can be read successfully and/or not used in a particular standard. 
With regard claim 6, Wallash discloses the plurality of pads comprises a card type detection pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). Examiner’s note: Examiner consider the pad can be read successfully based on the standard.
With regard claim 7, Wallash discloses the card type detection pad is configured to touch a data signal pad, a power pad, or a ground pad in the host during insertion and removal of the memory card (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). 
With regard claim 9, Wallash discloses a microSD card locking mechanism (at least fig 7, fig 5).
With regard claim 19, Wallash discloses A memory card comprising: a memory; a data signal pad; and means for preventing the data signal pad from contacting a power contact in a host during insertion and removal of the memory card (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). Examiner’s note: Examiner consider the pad can be read successfully based on the standard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


Claims 10, 12-16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallash (US 20200413531) in view of Wada (US 20090283885). 
With regard claim 10, Wallash disclosed A memory card (abstract; fig 1-14) comprising: a top surface; and a bottom surface opposite the top surface (at least fig 4-7, the top/bottom surfaces on both sides), wherein the bottom surface comprises a plurality of pads arranged in a first and a second row (at least fig 7), wherein: the first row of pads is located at a front of the memory card and comprises at least one data signal pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]) the second row of pads is located rearward of the first row of pads.
Wallash lacks teaching: the second row of pads comprises at least one power pad, wherein none of the other ones of the plurality of pads are co-linear with the at least one power pad in a card-insertion direction, such that none of the other ones of the plurality of pads will contact a power contact in a host during insertion and removal of the memory card.
Wada teaches: the second row of pads comprises at least one power pad (at least fig 6, Vss on the outer side of the row; and none of the other ones of the plurality of pads are co-linear with the at least one power pad in a card-insertion direction), wherein none of the other ones of the plurality of pads are co-linear with the at least one power pad in a card-insertion direction (at least, fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (at nd row which none of the other ones of the plurality of pads are co-linear with the at least one power pad in a card-insertion direction) so as to have (Wallash in view of Wada): such that none of the other ones of the plurality of pads will contact a power contact in a host during insertion and removal of the memory card (compare Wallash’s Fig 7, for other pads and the Wada’s Fig 6 for the location of the at least one power pad; without co-linear). 
The motivation to modify the previous discussed structure with the current feature is to protect the device.
With regard claim 12, modified Wallash the plurality of pads further comrises disclosed at least one additional row of pads comprising at least one data signal pad and located between the first and second rows (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]).
With regard claim 13, modified Wallash further disclosed the plurality of pads comprises a card insertion/removal detection pad located in the second row of pads (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). Examiner’s note: Examiner consider the pad can be read successfully.
With regard claim 14, modified Wallash further disclosed the card insertion/removal detection pad is located on the bottom surface (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]) such that a card insertion/removal detection contact in the host will not contact a data signal pad, a power pad, or a 
With regard claim 15, modified Wallash further disclosed the plurality of pads comprises a card type detection pad (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). Examiner’s note: Examiner consider the pad can be read successfully based on the standard.
With regard claim 16, modified Wallash discloses the card type detection pad is configure to touch a data signal pad, a power pad, or a ground pad in the host during insertion and removal of the memory card (at least fig 7; paragraph [33]-[36]; paragraph [37]-[40]). 
With regard claim 18, modified Wallash further disclosed Wallash discloses a microSD card locking mechanism (at least fig 7, fig 5).
Claims 11, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallash (US 20200413531) in view of Wada (US 20090283885) and further in view of Examiner’s Official Notice (EON). 
With regard claim 11, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the top surface comprises a metal plate and/or the top surface comprises a metal plate.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a metal plate on the top surface, or the top surface comprises a metal plate, and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. Admitted prior art, MPEP 2144.03 
With regard claim 17, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a ratio of a length of the memory card to a width of the memory card is about 15:11.
 Admitted prior art, MPEP 2144.03
Claims 2, 8, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallash (US 20200413531) and further in view of Examiner’s Official Notice (EON). 
With regard claim 2, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a metal plate on the top surface and/or the top surface comprises a metal plate.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a metal plate on the top surface and/or the top surface comprises a metal plate and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure. admitted prior art, MPEP 2144.03  
With regard claims 8, 20, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a ratio of a length of the memory card to a width of the memory card is about 15:11.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have a ratio of a length of the memory card to a width of the memory card is about 15:11 and modify to previous discussed structure. The motivation to modify the previous discussed structure with  Admitted prior art, MPEP 2144.03



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Wallash et al. published after the filing date of the present application but was filed before the filing date of the present application, which seemingly qualifies Wallash et al. as prior art under 35 U.S.C. § 102(a)(2). However, the exception under 35 U.S.C. § 102(b)(3) applies here. Specifically, Applicant asserts that the subject matter disclosed in Wallash et al. and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” (pages 6).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Examiner disagree Applicant’s argument regarding the ownership of this case. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841